NO. 07-04-0002-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                   FEBRUARY 26, 2004

                           ______________________________


                            BETTY ANN NEWBY, APPELLANT

                                              V.

            SHERIA EVANS, INDIVIDUALLY AND AS ADMINISTRATRIX OF
             THE ESTATE OF GEORGE RALPH NEWBY, JR., DECEASED,
               DAN MOSER AND MOSER INVESTMENTS, APPELLEES

                         _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                   NO. 35,150; HONORABLE JACK YOUNG, JUDGE

                          _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On January 2, 2004, the clerk of this court received a copy of a Notice of Appeal

filed on behalf of appellant Betty Ann Newby. By letter dated January 6, 2004, the clerk

advised appellant that a filing fee had not been received, see TEX . R. APP . P. 5. The clerk’s

letter likewise advised that no further action would be taken on the appeal by this Court until
a filing fee had been paid and that failure to pay the filing fee may result in dismissal of the

appeal. See TEX . R. APP . P. 42.3.


       The filing fee was not paid. By letter dated February 12, 2004, the clerk advised

counsel for appellant that the filing fee had still not been paid, and that unless the filing fee

was received on or before February 23, 2004, the appeal would be subject to dismissal.


       The filing fee has not been paid. Accordingly, this appeal is dismissed. TEX . R. APP .

P. 42.3.




                                            Phil Johnson
                                            Chief Justice




                                               -2-